UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-6889



WILLIAM HENCELY DAVIS, JR.,

                                                Plaintiff - Appellant,

          versus


DAVID POWELL,

                                                 Defendant - Appellee.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. Frank W. Bullock, Jr.,
District Judge. (CA-03-1190-1)


Submitted:   October 14, 2004               Decided:   October 20, 2004


Before MOTZ, TRAXLER, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


William Hencely Davis, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          William Hencely Davis, Jr., appeals the district court’s

order accepting the recommendation of the magistrate judge and

denying relief on his 42 U.S.C. § 1983 (2000) complaint under 28

U.S.C. § 1915(e)(2)(B) (2000).     We have reviewed the record and

find that this appeal is frivolous.    Accordingly, we dismiss the

appeal for the reasons stated by the district court.   See Davis v.

Powell, No. CA-03-1190-1 (M.D.N.C. Mar. 31, 2004). We deny as moot

Davis’ motion and amended motion to consolidate this appeal with

Appeal Nos. 04-6890 and 04-6951.    We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the Court and argument would not aid the

decisional process.

                                                         DISMISSED




                              - 2 -